TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00157-CV


                                         G. H., Appellant

                                                   v.

                     Texas Department of Family and Protective, Appellee




              FROM THE 207TH DISTRICT COURT OF HAYS COUNTY,
         NO. 14-1297, THE HONORABLE GARY L. STEEL, JUDGE PRESIDING


                                            ORDER

PER CURIAM

                Appellant G.H. filed his notice of appeal on February 26, 2016. Appellant’s brief

was due April 12, 2016. On April 14, 2016, counsel for appellant filed a motion for extension of

time to file appellant’s brief.

                Amendments to the rules of judicial administration accelerate the final disposition

of appeals from suits for termination of parental rights.       See Tex. R. Jud. Admin. 6.2(a)

(providing 180 days for court’s final disposition). The accelerated schedule constrains this

Court’s leeway in granting extensions. In this instance, we will grant the motion and order

counsel to file appellant’s brief no later than May 4, 2016. If the brief is not filed by that date,

counsel may be required to show cause why he should not be held in contempt of court.

                It is ordered on April 18, 2016.

Before Chief Justice Rose, Justices Pemberton and Bourland